Citation Nr: 1403612	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right orchiectomy.

2.  Entitlement to service connection for a left knee disorder (claimed as a torn meniscus), to include as secondary to service-connected left leg status post lateral release for chronic compartment syndrome with scar.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 1986 and from March 1993 to October 2008.  As will be discussed further below, the Veteran has indicated that he had an additional period of active service from March 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The February 2009 rating decision on appeal denied entitlement to service connection for left foot disorder, and the May 2010 rating decision denied service connection for a right orchiectomy and a left knee disorder.

The Veteran provided testimony at an April 2013 hearing before the undersigned Veterans Law Judge regarding the claims for service connection for right orchiectomy and a left knee disorder.  A transcript of the hearing is associated with the Virtual VA electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless appeals processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted above, the Veteran has indicated that he had an additional period of active from March 1988 to June 1991, which VA has previously characterized as a period of reserve service.  See Board hearing transcript dated in April 2013, pages 15-16; Veterans Application for Compensation received in May 2008, Section III. A DD Form 214 indicates that the Veteran had a period of active duty from March 1993 to October 2008, with prior active service of 8 years, 11 months and 2 days, which appears consistent with his assertion that he had an additional period of active service from March 1998 to June 1991.  Thus, on remand, the RO/AMC should attempt to verify this period of service.

Moreover, with regard to the claim for service connection for a left knee disorder, the Board notes that the Veteran was afforded a VA examination in January 2010.  The examiner diagnosed him with status post arthroscopic partial medial meniscectomy and opined that it was not likely due to the release of the left lateral compartment or fasciotomy of the leg.  Instead, she believed that it was more likely due to some trauma or twisting injury to his knee.  However, the examiner did not address whether the service-connected left leg disability may have aggravated the left knee disorder.  Therefore, a clarifying medical opinion is necessary.

The Board also finds that a clarifying medical opinion is needed for the issue of entitlement to service connection for right orchiectomy.

With respect to the claim for service connection for a left foot disorder, the Board notes that the Veteran requested a hearing on that particular issue in his December 2010 VA Form 9.  However, this issue was not discussed at the April 2013 hearing before the undersigned Veterans Law Judge.  Thus, a remand is required to offer the Veteran an opportunity to testify at a hearing regarding his left foot disorder.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact all necessary sources to determine whether the Veteran's claimed period of service from March 1988 to June 1991 was active service, and if so, to obtain any additional service treatment records pertaining to this period.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file

The RO/AMC should also request any outstanding VA treatment records.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should identify all current left knee disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that that the disorder is causally or etiologically related to his military service.  The examiner should also state whether it is at least as likely as not the disorder was either caused by or permanently aggravated by his service-connected left leg disability.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his right orchiectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should state whether it is at least as likely as not that that the disorder is causally or etiologically related to his military service, including his elective vasectomy.  In so doing, he or she should address whether the orchiectomy was a complication of the vasectomy or aggravated by the procedure.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

7.  The RO/AMC should take appropriate steps in order to schedule the appellant for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with his request on the issue of entitlement to service connection for a left foot disorder.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



